Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 8/13/2019. It is noted, however, that applicant has not filed a certified copy of the CN-201910746084.6 application as required by 37 CFR 1.55.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “upper portions of the clip-lock panel” recited in claim 6 must be shown or the feature(s) canceled from the claim(s).  The drawings shows an upper portion of the clip lock panel, but does not show a plurality (ie more than one upper portion of the clip lock panel). Therefore the drawings do not show upper portions of specifically the clip lock panel. Additionally, the “upper surfaces of the clip-lock panel” recited in claim 9 must be shown. The drawings do point out the upper surfaces (either one or multiple) with number to identify where the upper surfaces are. Thus, these feature(s) need to be shown or these feature(s) canceled from the claim(s). The drawings never indicate with a number to identify where the upper surfaces are. Please also see that section before determining how to respond to this objection. No new matter should be entered.


Claim Objections
Claims 1-12 are objected to because of the following informalities:  

Claim 1:
An exchangeable laser unit, comprising a laser element, wherein the exchangeable laser unit further comprises cartridge receivers for fixing the laser elements and housings for clamping the cartridge receivers; the cartridge receivers have a same shape and optical interfaces;
 front and an axis extending rearward; a small cylindrical cavity is arranged extending horizontally forward from the cone top of the tapered cavity and is communication with the tapered cavity; a big cylindrical cavity is arranged extending horizontally backward from a cone bottom of the tapered cavity; a front side of the small cylindrical cavity is directly connected a laser output of the laser element, or connected to a laser output of the laser element through an optical fiber ferrule;
a back panel of the housing is provided with an optical joint capable of matching with the optical interface of the cartridge receiver, and the optical joint comprises a tapered adapter having a same shape as the tapered cavity, and an external optical fiber disposed at axes position of the tapered adapter; a front end of the external optical fiber is provided with an external optical fiber ferrule capable of inserting into the small cylindrical cavity; the external optical fiber ferrule is arranged at a front end of the tapered adapter; a cylindrical adapter with a same shape as the large cylindrical cavity is arranged extending forward from a back end of the tapered adapter; the cylindrical adapter extends to be flush with the back panel of the housing;
the housing comprises a first accommodating space for accommodating the cartridge receiver; a front panel of the housing is provided with an insertion port for a horizontal insertion of the cartridge receiver into the first accommodating space; the first accommodating space and the cartridge receiver have a same shape;
a left panel and a right panel of the cartridge receiver are provided with horizontal positioning grooves, and a left panel and a right panel of the first accommodating space cartridge receiver are provided correspondingly with horizontal positioning protrusions;

the clamping unit further comprises a clamping box, and the clamping box is fixed to the second accommodating space; a lower portion of the elastic assembly is fixed to a bottom of the clamping box; a left side and a right side of the clamping box are provided with a plurality of backwardly inclined upper-lower guide rails, and a left and right sides of the clip-lock panel are correspondingly provided with a plurality of backwardly inclined upper-lower guide channels; 
wherein the clip-lock panel is moved upward under an action of the elastic assembly, and an upper and lower positions of the optical interface are accurately positioned, so that the external optical fiber ferrule is accurately docked with the small cylindrical cavity when the cartridge receiver is pushed into the first accommodating space.

Should be changed to:

An exchangeable laser unit, comprising: a laser element, wherein the exchangeable laser unit further comprises cartridge receivers for fixing the laser elements and 
the optical interface comprises a tapered cavity with a cone top at a front of the optical interface and an axis extending rearward; a small cylindrical cavity is arranged extending horizontally forward from the cone top of the tapered cavity and is communication with the tapered cavity; a big cylindrical cavity is arranged extending horizontally backward from a cone bottom of the tapered cavity; a front side of the small cylindrical cavity is directly connected a laser output of the laser element, or connected to a laser output of the laser element through an optical fiber ferrule;
a back panel of the housing is provided with an optical joint capable of matching with the optical interface of the cartridge receiver, and the optical joint comprises a tapered adapter having a same shape as the tapered cavity, and an external optical fiber disposed at an axes position of the tapered adapter; a front end of the external optical fiber is provided with an external optical fiber ferrule capable of inserting into the small cylindrical cavity; the external optical fiber ferrule is arranged at a front end of the tapered adapter; a cylindrical adapter with a same shape as the large cylindrical cavity is arranged extending forward from a back end of the tapered adapter; the cylindrical adapter extends to be flush with the back panel of the housing;
the housing comprises a first accommodating space for accommodating the cartridge receiver; a front panel of the housing is provided with an insertion port for a horizontal insertion of the cartridge receiver into the first accommodating space; the first accommodating space and the cartridge receiver have a same shape;

the housing further comprises a clamping unit and a second accommodating space for accommodating the clamping unit; wherein the second accommodating space is disposed under the first accommodating space and is communication with the first accommodating space through a clamping port provided on a bottom panel of the first accommodating space; the clamping unit comprises a clip-lock assembly, and the clip-lock assembly comprises a clip-lock panel disposed horizontally and an elastic assembly disposed under the clip-lock panel; 
the clamping unit further comprises a clamping box, and the clamping box is fixed to the second accommodating space; a lower portion of the elastic assembly is fixed to a bottom of the clamping box; a left side and a right side of the clamping box are provided with a plurality of backwardly inclined upper-lower guide rails, and a left and right sides of the clip-lock panel are correspondingly provided with a plurality of backwardly inclined upper-lower guide channels; 
wherein the clip-lock panel is moved upward under an action of the elastic assembly, and an upper and a lower position of the optical interface are accurately positioned, so that the external optical fiber ferrule is accurately docked with the small cylindrical cavity when the cartridge receiver is pushed into the first accommodating space.



Claim 5 should be amended from:
The exchangeable laser unit according to claim 1, wherein the clamping unit further comprises a button assembly, and the button assembly comprises a release button arranged at the front panel of the housing corresponding to the second accommodating space and a frame connector arranged behind the release button;
a vertical strip-shaped slot is provided backside of the release button, and an inclined strip-shaped slot is provided frontside of the clip-lock panel; the vertical strip-shaped slot and the inclined strip-shaped slot have openings oriented perpendicular to the left and right panels of the housing; an inclined direction of the inclined strip-shaped slot is perpendicular to an inclination direction of the backwardly inclined upper-lower guide rails;
an upper rod and lower rod of the frame connector respectively slide in the inclined strip-shaped slot and the vertical strip-shaped slot; a left rod and right rod of the frame connector are horizontally hinged to a left and right panels of the clamping box, respectively.

To:
The exchangeable laser unit according to claim 1, wherein the clamping unit further comprises a button assembly, and the button assembly comprises: a release button arranged at the front panel of the housing corresponding to the second accommodating space and a frame connector arranged behind the release button;
 on a backside of the release button, and an inclined strip-shaped slot is provided on a frontside of the clip-lock panel; the vertical strip-shaped slot and the inclined strip-shaped slot have openings oriented perpendicular to the left and right panel of the housing; an inclined direction of the inclined strip-shaped slot is perpendicular to an inclination direction of the backwardly inclined upper-lower guide rails;
an upper rod and lower rod of the frame connector respectively slide in the inclined strip-shaped slot and the vertical strip-shaped slot; a left rod and right rod of the frame connector are horizontally hinged to a left and right panel of the clamping box, respectively.


Claim 7 should be changed from: 
The exchangeable laser unit according to claim 5, wherein the clip-lock panel further comprises a buckle disposed on upper portions of the clip-lock panel and located in behind of the inclined strip-shaped slot, and a buckle slot is provided under the lower panel of the cartridge receiver at position corresponding to position of the buckle.

To:
The exchangeable laser unit according to claim 5, wherein the clip-lock panel further comprises a buckle disposed on upper portions of the clip-lock panel and located in behind of the inclined strip-shaped slot, and a buckle slot is provided under the lower panel of the cartridge receiver at a position corresponding to position of the buckle.

Claim 10 should be changed from:
The exchangeable laser unit according to claim 9, wherein an upper back portion of the cartridge receiver is further provided with a heat sink, and the upper panel of the housing is provided with a forced air cooling inlet at a position corresponding to a position of the heat sink; the left panel and/or the right panel of the housing are arranged with forced air cooling outlets, respectively.
To:
The exchangeable laser unit according to claim 9, wherein an upper back portion of the cartridge receiver is further provided with a heat sink, and  an upper panel of the housing is provided with a forced air cooling inlet at a position corresponding to a position of the heat sink; the left panel and/or the right panel of the housing are arranged with forced air cooling outlets, respectively.

Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6 and through dependency claims 7-10 recites the limitation “wherein the clip-lock panel further comprises a buckle disposed on upper portions of the clip-lock panel”. The claims recite a plurality of upper portions of the clip-lock panel. If one looks at applicant’s disclosure received on 4/16/2020 (hereafter referred to as applicant’s disclosure), there is no mention of more than one upper portion of the clip-lock panel. For example para 60 of applicant’s disclosure states:
“Preferably, the clamping unit 22 further includes a buckle 26 disposed on the upper portion of the clip-lock panel 2211”.
A plurality of upper portions is mentioned only once in the disclosure and that is in reference to the vertical positioning slots as indicated in para 14 applicant’s disclosure.
. Para 14 states:
“Upper portions of the vertical positioning slots”.

plurality of upper surfaces of the clip-lock panel. If one looks at para 63 of applicant’s disclosure only recites one upper surface:
“Preferably, the cylindrical protrusions 24 are arrayed on the upper surface of the clip-lock panel 2211”]

Therefore, applicant’s claims recite limitations not disclosed. Thus, the rejection of these claims under 35 USC 112(a). 

Based on what is provided, this plurality of “upper portions of the clip-lock panel” and “upper surfaces of the clip-lock panel” could be a mistaken typo of an extra “s”. If this is the case, then the examiner suggests the “s” be removed from this limitation. This amendment would remove the 112(a) rejections.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim 1 recites the limitations: 
“the optical interface comprises a tapered cavity with a cone top at front and an axis extending rearward”
“an external optical fiber disposed at axes position of the tapered adapter”

Claim 7 recites the limitation:
“wherein an upper panel of the clip-lock panel is provided with a plurality of cylindrical protrusions with axes inclined rearward”

These limitations are indefinite. First with respect to claim 1, “an axis extending rearward” is indefinite. Claim 1 never specifies relative to what structure the axis extends rearward from. There are a number of different interpretations that can be made. Is applicant referring to the axis extending rearward longitudinally from the optical interface? Or is the applicant referring to the axis extending rearward from another structure? For now this axis is interpreted as referring to the longitudinally from the optical interface. 

Second with respect to claim 1, it is not clear what “disposed axes position of the tapered adapter” is referring. What does axes position mean? Is applicant referring to the optical fiber being positioned along the longitudinal axis of the tapered adapter so 

Finally with respect to claim 1 and its dependent claims, claim 1 first recites “cartridge receivers for fixing the laser elements and housings for clamping the cartridge receivers”. Later in claim 1, the housing only refer to one housing. This can be seen from the following limitations:
a back panel of the housing is provided with an optical joint capable of matching with the optical interface of the cartridge receiver
the cylindrical adapter extends to be flush with the back panel of the housing
the housing comprises a first accommodating space for accommodating the cartridge receiver
a front panel of the housing is provided with an insertion port for a horizontal insertion of the cartridge receiver into the first accommodating space
the housing further comprises a clamping unit and a second accommodating space for accommodating the clamping unit


Claim 1 first recites: “the cartridge receivers have a same shape and optical interfaces” Followed by the limitations:
the optical interface comprises a tapered cavity with a cone top at front and an axis extending rearward
a back panel of the housing is provided with an optical joint capable of matching with the optical interface of the cartridge receiver,


With respect to the housings and optical interfaces, based on the discrepancy between a plurality of housings and optical interfaces being initially claimed, followed by a singular housing and optical interface being further referenced. It is not clear if applicant intends to claim one housing or multiple housings and if applicant intends to claim one optical interface or multiple interfaces. Furthermore, if applicant intends to claim multiple housings and optical interfaces, does each or only one of these housings and optical interfaces have to have these elements? The interpretation taken for this examination is that a plurality of housings and optical interfaces are being claimed and that each housing and optical interface has to have all of the limitations of the housings as claimed. If this interpretation is correct, applicant might consider to amending “the optical interface” and “the housing” to “each optical interface” and “each housing” respectively.


Finally, with respect to claim 9 and its dependent claims, what is the difference between “upper portions of the clip-lock panel” recited in claim 6 and on ”upper surfaces of the clip-lock panel” recited in claim 9. As mentioned in objection to the drawings above, no upper surfaces are identified. Thus even when considering the claims in light of the specification it hard to known what the difference between the upper surface and upper portions. Is an upper surface part of the upper portion? Or are they completely different elements? For this examination the upper surface of the clip-lock panel is interpreted as being part of the upper portion of the clip-lock panel. 

Regardless if these interpretations are correct, the language needs to make clear what these limitations are actually claiming. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 1-5 and 11-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6 9-11 and 13 of U.S. Patent No. US pat 10918881 (hereafter known as US pat ‘881). Although the claims at issue are not identical, they are not patentably distinct from each other because US pat ‘881 obviates all the limitations of these claims as outlined below.

Claim 1:
US pat ‘881 discloses:
An exchangeable laser unit [see claim 1 “an exchangeable laser”], comprising 
a laser element [see claim 1 “a laser element”], 
wherein the exchangeable laser unit further comprises a cartridge receiver for fixing the laser elements [see claim 1… “a laser element is fixed inside the cartridge receiver”] and a housing for clamping the cartridge receivers [see claim 1… “the housing 
is used for clamping the cartridge receiver”]; 
the cartridge receivers have a same shape and optical interfaces [see claim 1… “the cartridge receiver has a unique optical interface and a plurality of electrical interfaces for docking with the housing”];
the optical interface comprises a tapered cavity with a cone top at front and an axis extending rearward [see claim 9… “the optical interface comprises a tapered cavity with a cone top at front and an axis extending rearward”]; 
a small cylindrical cavity is arranged extending horizontally forward from the cone top of the tapered cavity and is communication with the tapered cavity [see claim 9… “a small cylindrical cavity is arranged extending horizontally forward from the cone top of the tapered cavity and is communication with the tapered cavity”]; 
a big cylindrical cavity is arranged extending horizontally backward from a cone bottom of the tapered cavity [see claim 9… “a big cylindrical cavity is arranged extending horizontally backward from a cone bottom of the tapered cavity”]; 
a front side of the small cylindrical cavity is directly connected a laser output of the laser element, or connected to a laser output of the laser element through an optical fiber ferrule [see claim 9… “a front side of the small cylindrical cavity is directly connected a laser output of the laser element, or connected to a laser output of the laser element through an optical fiber ferrule”];
a back panel of the housing is provided with an optical joint capable of matching with the optical interface of the cartridge receiver, and the optical joint comprises a a back panel of the housing is provided with an optical interface” and “the cartridge receiver is provided with an optical joint at a position corresponding to the optical-interface”], and an external optical fiber disposed at axes position of the tapered adapter [see claim 9 of US pat ‘881… “an external optical fiber disposed inside the tapered adapter”]; 
a front end of the external optical fiber is provided with an external optical fiber ferrule capable of inserting into the small cylindrical cavity [see claim 9… “a front end of the external optical fiber is provided with an external optical fiber ferrule capable of inserting into the small cylindrical cavity”];
the external optical fiber ferrule is arranged at a front end of the tapered adapter [see claim 9… “the external optical fiber ferrule is arranged at a front end of the tapered adapter”]; 
a cylindrical adapter with a same shape as the large cylindrical cavity is arranged extending forward from a back end of the tapered adapter [see claim 9… “a cylindrical adapter with a same shape as the large cylindrical cavity is arranged extending forward from a back end of the tapered adapter”];
 the cylindrical adapter extends to be flush with the back panel of the housing [see claim 9… “the cylindrical adapter extends to be flush with the back panel of the housing”];
the housing comprises a first accommodating space for accommodating the cartridge receiver; [see claim 1 of US pat ‘881… “first accommodating space for accommodating the cartridge receiver”]
a front panel of the housing is provided with an insertion port for a horizontal insertion of the cartridge receiver into the first accommodating space [see claim 1 of US pat ‘881… “a front panel of the housing is provided with an insertion port for horizontally inserting the cartridge receiver into the first accommodating space”]; 
the first accommodating space and the cartridge receiver have a same shape [see claim 6… “wherein the first accommodating space and the cartridge receiver have a same shape”];

the left panel and the right panel of the cartridge receiver are provided with horizontal positioning grooves, and a left panel and a right panel of the first accommodating space are provided correspondingly with horizontal positioning protrusions”];
the housing further comprises a clamping unit and a second accommodating space for accommodating the clamping unit [see claim 1… “a clamping unit, and a second accommodating space for accommodating the clamping unit”]; 
wherein the second accommodating space is disposed under the first accommodating space and is communication with the first accommodating space through a clamping port provided on a bottom panel of the first accommodating space; [see claim 1 of US pat ‘881… “the second accommodating space is disposed under the first accommodating space and is communication with the first accommodating space through a clamping port provided on a bottom panel of the first accommodating space”]
the clamping unit comprises a clip-lock assembly, and the clip-lock assembly comprises a clip-lock panel disposed horizontally and an elastic assembly disposed under the clip-lock panel [see claim 1 of US pat ‘881… “the clip-lock assembly comprising a clip-lock panel disposed horizontally and an elastic assembly disposed under the clip-lock panel”]; 
the clamping unit further comprises a clamping box, and the clamping box is fixed to the second accommodating space [see claim 3… “wherein the clamping unit further comprises a clamping box, and the clamping box is fixed to the second accommodating space”]; 
a lower portion of the elastic assembly is fixed to a bottom of the clamping box; [see claim 3… “a lower portion of the elastic assembly is fixed to a bottom of the clamping box”]
a left side and a right side of the clamping box are provided with a plurality of backwardly inclined upper-lower guide rails, and a left and right sides of the clip-lock panel are correspondingly provided with a plurality of backwardly inclined upper-lower guide channels [see claim 3… “a left side and right side of the clamping box are provided with a plurality of inclined guide rails having a same inclination degree as the axes of the cylindrical protrusions, and a left and right sides of the clip-lock panel are correspondingly provided with inclined guide channels.”]
wherein the clip-lock panel is moved upward under an action of the elastic assembly [see claim 1… “the clip-lock panel is moved obliquely upward along the axial direction of the cylindrical protrusions under the action of the elastic assembly”],
and an upper and lower positions of the optical interface are accurately positioned, so that the external optical fiber ferrule is accurately docked with the small cylindrical cavity when the cartridge receiver is pushed into the first accommodating space [see claim 1… “the cartridge receiver has a unique optical interface and a plurality of electrical interfaces for docking with the housing” and claim 9... “a front side of the small cylindrical cavity is directly connected a laser output of the laser element, or connected to a laser output of the laser element through an optical fiber ferrule” These sections make clear that the structure recited in pat ‘881 allows for the optical interface the housing comprises a first accommodating space for accommodating the cartridge receiver”. It is understood that this docking occurs when the cartridge receiver is placed in the first accommodating space as claimed. While, the claim doesn’t positively recite upper and lower positions of the optical interface… a mechanical structure inherently has an upper and lower sections (ie upper and lower positions). Thus, reciting the positions of the optical interface].
However, US pat ‘881 only discloses one housing, one cartridge receiver and one optical interface. Thus, pat ‘881 fails to fully disclose “wherein the exchangeable laser unit further comprises cartridge receivers for fixing the laser elements and housings for clamping the cartridge receivers” and “the cartridge receivers have a same shape and optical interfaces”
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify US pat ‘881 to use a plurality of housings, a plurality of cartridge receivers and a plurality of optical interfaces as this is a mere duplication of parts which absent unpredictable results is an obvious modification [see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)].

Regarding claim 2, 
wherein a top portion of the optical fiber ferrule has a lens [see claim 10… “wherein a top portion of the optical fiber ferrule has a lens”]; 
when the optical interface is docked with the optical joint, a distance between a front end face of an optical fiber of the external optical fiber ferrule and the lens is equal when the optical interface is docked with the optical joint, a distance between a front end face of an optical fiber of the external optical fiber ferrule and the lens is equal to a focal length of the lens”]

Regarding claim 3, see claim 11 of US pat ‘881.

Regarding claim 4, see claim 12 of US pat ‘881.

Regarding claim 5:
The exchangeable laser unit according to claim 1, wherein the clamping unit further comprises a button assembly [see claim 1 of US pat ‘881… “the clamping unit comprises a clip-lock assembly and a button assembly”], and 
the button assembly comprises a release button arranged at the front panel of the housing corresponding to the second accommodating space and a frame connector arranged behind the release button [see claim 4 of US pat ‘881… “wherein the button assembly comprises a release button disposed at the front panel of the housing corresponding to the second accommodating space, and a frame connector arranged behind the release button”];
a vertical strip-shaped slot is provided backside of the release button, and an inclined strip-shaped slot is provided frontside of the clip-lock panel [see claim 4 of US pat ‘881… “a vertical strip-shaped slot is provided backside of the release button, and an inclined strip-shaped slot is provided frontside of the clip-lock panel”]; 
the vertical strip-shaped slot and the inclined strip-shaped slot have openings oriented perpendicular to left and right panels of the housing, respectively”]; 
an inclined direction of the inclined strip-shaped slot is perpendicular to an inclination direction of the backwardly inclined upper-lower guide rails [see claim 4… “an inclined direction of the inclined strip-shaped slot is perpendicular to the axes of the cylindrical protrusions”];
an upper rod and lower rod of the frame connector respectively slide in the inclined strip-shaped slot and the vertical strip-shaped slot [see claim 4… “an upper rod and lower rod of the frame connector respectively slide in the inclined strip-shaped slot and the vertical strip-shaped slot”]; 
a left rod and right rod of the frame connector are horizontally hinged to a left and right panels of the clamping box, respectively [see claim 4… “a left rod and right rod of the frame connector are horizontally hinged to the left and right panels of the clamping box, respectively”]



Regarding Claim 11:
wherein front portions of the left panel and the right panel of the cartridge receiver are provided with an anti-slip groove structure [see claim 6 of US pat ‘881… front portions of the left panel and the right panel of the cartridge receiver are provided with an anti-slip groove structure”]; 
the insertion port further comprises a plugging cartridge receiver groove corresponding to the anti-slip groove structure in front of the left panel and right panel of the housing [see claim 6 of US pat ‘881 “the insertion port further comprises a plugging cartridge receiver groove corresponding to the anti-slip groove structure in front of the left panel and right panel of the housing”]

Regarding Claim 12, see claim 13 of US pat ‘881.


Allowable Subject Matter
Claims 6-10 would be allowable if rewritten to overcome the objections, the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1nd paragraph rejection(s), and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Please note allowability is contingent on how the claims are amended, as there might be difference between how the examiner interpreted claims and how applicant amends the claims to overcome these issues.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 6 is the broadest dependent claim. Claim 6 recites the limitation “wherein the clip-lock panel further comprises a buckle disposed on upper portions of the clip-located in behind of the inclined strip-shaped slot”. The closest prior art of US pat ‘881 (which discloses the claimed limitations of claims 1 and 5 as discussed above) does not recite a buckle positioned as claimed. Instead of Pat ‘881, discloses “a buckle disposed on upper portions of the clip-lock panel and located in front of the cylindrical protrusions”].
Thus, this difference in placement of the buckle in combination with the claim limitations recited in claims 1 and 5 of the application from which claim 6 is dependent on defines the invention over the prior art. As claims 7-10 all depend from claim 6, these claims are indicated as allowable subject matter as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305.  The examiner can normally be reached on Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        06 July 2021